06/16/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                   Assigned on Briefs May 2, 2022

                                          IN RE KHLOE O.

                    Appeal from the Chancery Court for Warren County
                         No. 781-A Larry B. Stanley, Jr., Judge
                         ___________________________________

                                No. M2021-01125-COA-R3-PT
                            ___________________________________


This appeal involves a petition to terminate parental rights and for adoption. The chancery
court found by clear and convincing evidence that a ground for termination was proven
and that termination was in the best interests of the child. The mother appeals. We vacate
and remand.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated
                                   and Remanded

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and KRISTI M. DAVIS, JJ., joined.

Sheila F. Younglove, Dunlap, Tennessee, for the appellant, Summer C. K.

Bailey D. Barnes, McMinnville, Tennessee, for the appellees, Michael B. and Heather B.


                                                 OPINION

                              I.      FACTS & PROCEDURAL HISTORY

      The relevant facts in this appeal began with proceedings in the juvenile court. In
June 2018, the Department of Children’s Services (“DCS”) became involved with Ms.
Summer C. K. (“Mother”) and her two children when it received a referral alleging
environmental neglect, drug exposure, and lack of supervision. The two children involved
were Khloe and Ashton.1 A child protective services investigator (“the CPSI”) soon

        1
          Khloe was born in 2016, and Ashton was born in 2018. The children had different fathers. Since
this appeal involves the termination of parental rights to Khloe only, we will focus on the facts as they relate
to her.
discovered that neither child actually lived with Mother at the time. Khloe resided with
the maternal grandparents, while Ashton resided with his father and his paternal
grandparents. As for Khloe, the CPSI contacted the maternal grandparents and visited their
home. The CPSI determined that the home was unsafe for the child, describing it as
“deplorable.” The CPSI asked the maternal grandmother to submit to a drug screen, but
she refused. The CPSI then contacted and questioned Mother, who was unable to answer
basic questions concerning the care of her children. She admitted to using marijuana. The
CPSI also visited with Khloe’s father (“Father”), but he had not been active in Khloe’s life.
However, he admitted to accidentally dislocating Khloe’s arm when she was a baby and
then neglecting to seek medical attention for her afterwards.

       Following the CPSI’s preliminary investigation, DCS filed a “Petition to Declare
Children Dependent and Neglected and for Emergency Temporary Legal Custody or
Expedited Protective Custody Hearing” in July 2018. The petition stated that the maternal
great aunt and uncle (“Aunt” and “Uncle”) were fit and proper persons to award temporary
legal custody of Khloe. That same day, the juvenile court entered a protective custody
order finding probable cause to believe that the children were dependent and neglected.
Thus, the juvenile court awarded temporary custody of Khloe to Aunt and Uncle and
awarded temporary custody of Ashton to his father. The court ordered that all visitation
between Mother, Father, and Khloe was to be supervised.

        Thereafter, Mother and Father waived their right to preliminary hearings. In
September 2018, the juvenile court held a hearing where both Mother and Father stipulated
that their respective children were dependent and neglected. As a result of the hearing, the
juvenile court entered an adjudicatory and dispositional order in October 2018 finding by
clear and convincing evidence that the children were dependent and neglected. Khloe
remained in her relative placement with Aunt and Uncle, with only supervised visitation
permitted with Mother and Father.2 In July 2019, DCS filed a motion requesting that the
juvenile court close the case and leave custody of Khloe with Aunt and Uncle. DCS
explained that Mother and Father had done “little to nothing” to remedy the conditions that
necessitated Khloe’s removal. DCS further explained that it had been “over a year [since
removal] and there had been virtually no progress.” As a result of the motion, the juvenile
court entered an order closing the case in August 2019.

       In September 2020, Aunt and Uncle filed a petition for termination of parental rights
in chancery court alleging that both Mother and Father had “abandoned the child at issue
in this matter, pursuant to Tennessee Code Annotated § 36-1-102.” Therefore, they
requested that the parental rights of Mother and Father be terminated and that they be
allowed to adopt Khloe. After Mother was appointed counsel, she filed a response to the
petition alleging that Aunt and Uncle had “actively thwarted” her attempts to visit with
Khloe. She also alleged that she had been seeking employment, to no avail, in order to pay

       2
           Ashton remained in the custody of his father.
                                                    -2-
child support. Father did not file a response. Instead, he signed a “Waiver of Interest and
Notice,” in which he stipulated that the adoption was in Khloe’s best interests and formally
terminated his rights to the child upon entry of the final order of adoption.

       The chancery court held a trial on the petition in July 2021. In August 2021, the
chancery court entered an order listing its findings of fact. The order listed the following
findings:

       1. That the Respondents have made no effort to regain custody of the minor
           child and have failed to engage in meaningful visitation.
       2. That the Respondent, [Mother], did not interact with the minor child
           much during her visitations.
       3. That when the Respondent, [Mother], visited with the minor child, she
           had two telephones with her on one occasion and was talking on both
           telephones instead of interacting with the child. During visitations the
           Respondent, [Mother], spent more time on her telephone than interacting
           with the child.
       4. That the Respondent, [Mother], has no meaningful relationship with the
           minor child due to her own action.
       5. That the Respondents have provided no more than token support for the
           minor child.
       6. That the Respondent, [Mother], testified to having numerous jobs that
           lasted generally a few days at a time, and could not maintain employment
           for the purpose to provide consistent child support.
       7. That . . . the Respondent, [Mother], cannot properly care for herself, much
           less care for the minor child.
       8. That the minor child has serious medical issues, and if the minor child
           were placed back in the care of the Respondents, it would be a danger to
           the minor child.
       9. That while the minor child was in the care of the Petitioners, the
           Petitioners have provided excellent care for the minor child, including
           providing life saving measures for the minor child.
       10. That the Petitioners have acted as mother and father during the time the
           minor child has been in their care. Further that the minor child has
           bonded with the Petitioners, and the Petitioners have bonded with the
           minor child.
       11. That the Petitioners have established that abandonment has occurred
           within the meaning of the statute by clear and convincing evidence.
       12. That it is in the best interest of the minor child for the parental rights of
           [Father] and [Mother] to be terminated.
       13. That it is in the best interest for the minor child . . . to be adopted by
           [Uncle] and [Aunt].
       14. That the court finds testimony of the Petitioners to be credible.
                                               -3-
In December 2021, the chancery court entered a final order granting the petition for
termination and adopting the findings of fact above. However, the chancery court stated
in its order that it found by clear and convincing evidence that Mother and Father had
“failed, without good cause, to manifest an ability and willingness to parent the child.”
This ground was not alleged in the petition for termination. Additionally, the final order
did not include a citation to any particular ground for termination; it only cited the statutory
section for the best interest factors. The final order even failed to mention the word
“abandonment,” although that was the only ground alleged in the petition for termination
of parental rights. The chancery court adopted its findings of fact “as though same were
set out herein verbatim.” However, those findings were silent as to any details regarding
the frequency or timing of any visits with the child or any support paid by Mother, other
than stating that she had paid “no more than token support.” The findings also failed to
include any citation to a statutory section, and only stated that Aunt and Uncle had
“established that abandonment has occurred within the meaning of the statute by clear and
convincing evidence.”

       Mother appealed. In accordance with Tennessee Rule of Appellate Procedure 24(c),
she also filed a “Statement of Proceedings Due to No Transcript.”

                                 II.    ISSUES PRESENTED

       Mother presents the following issue for review on appeal, which we have slightly
restated:

   1. Whether the trial court erred in ordering that termination of Mother’s parental rights
      was in the best interests of the child.

For the following reasons, we vacate the decision of the chancery court and remand for
further proceedings consistent with this opinion.

                III.    STANDARD APPLICABLE TO TERMINATION CASES

        “A parent’s right to the care and custody of her child is among the oldest of the
judicially recognized fundamental liberty interests protected by the Due Process Clauses
of the federal and state constitutions.” In re Neveah M., 614 S.W.3d 659, 674 (Tenn. 2020)
(quoting In re Carrington H., 483 S.W.3d 507, 521 (Tenn. 2016)). “Parental rights have
been described as ‘far more precious than any property right.’” Id. (quoting In re
Carrington H., 483 S.W.3d at 522). “No civil action carries with it graver consequences
than a petition to sever family ties irretrievably and forever.” In re Kaliyah S., 455 S.W.3d
533, 556 (Tenn. 2015). Nevertheless, parental rights are not absolute. In re Carrington
H., 483 S.W.3d at 522.

                                             -4-
        Tennessee Code Annotated section 36-1-113 “sets forth the grounds and procedures
for terminating the parental rights of a biological parent.” In re Kaliyah S., 455 S.W.3d at
546. Pursuant to this statute, the petitioner seeking termination of parental rights must
prove two elements. Id. at 552. First, the petitioner must prove the existence of at least
one of the statutory grounds for termination set forth in Tennessee Code Annotated section
36-1-113(g). Id. Second, the petitioner must prove that termination of parental rights is in
the best interests of the child under the factors set forth in Tennessee Code Annotated
section 36-1-113(i). Id. Due to the constitutional dimension of the rights at stake, the
petitioner seeking termination must prove both elements by clear and convincing evidence.
In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); see Tenn. Code Ann. § 36-1-113(c).
“Clear and convincing evidence enables the fact-finder to form a firm belief or conviction
regarding the truth of the facts, In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App.
2005), and eliminates any serious or substantial doubt about the correctness of these factual
findings.” Id. (citing In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002); State, Dep’t of
Children’s Servs. v. Mims (In re N.B.), 285 S.W.3d 435, 447 (Tenn. Ct. App. 2008)).

        We review the juvenile court’s factual findings de novo in accordance with Rule
13(d) of the Tennessee Rules of Appellate Procedure, presuming each factual finding to be
correct unless the evidence preponderates otherwise. In re Carrington H., 483 S.W.3d at
524. We then make our own determination regarding “whether the facts, either as found
by the trial court or as supported by a preponderance of the evidence, amount to clear and
convincing evidence of the elements necessary to terminate parental rights.” Id. (citing In
re Bernard T., 319 S.W.3d at 596-97). In regard to conclusions of law, “[t]he trial court’s
ruling that the evidence sufficiently supports termination of parental rights is a conclusion
of law, which appellate courts review de novo with no presumption of correctness.” Id.
(citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)).

                                          IV.     DISCUSSION

       On appeal, Mother only challenges the finding that termination of Mother’s parental
rights was in the child’s best interests. She does not challenge the ground for termination,
which was supposedly abandonment by failure to visit and failure to support.3
Nevertheless, in accordance with In re Carrington H., we must “review the trial court’s
findings as to each ground for termination and as to whether termination is in the child’s
best interests, regardless of whether the parent challenges these findings on appeal.” In re

        3
          The chancellor’s findings of fact and final order were vague as to which definition of abandonment
applied and did not cite the statute with respect to this ground for termination. However, the chancellor
found that Mother “did not interact with the minor child much during her visitations” and “provided no
more than token support for the minor child.” In the final order terminating Mother’s parental rights, the
chancellor stated that Mother had “failed, without good cause, to manifest an ability and willingness to
parent the child.” As we have already stated, this specific ground, however, was not alleged in the petition
for termination. Mother’s appellate brief reflects that the ground for termination alleged was abandonment
by failure to visit and failure to support.
                                                   -5-
Carrington H., 483 S.W.3d at 525-26.

       One ground for termination exists due to a parent’s abandonment of his or her child.
Tenn. Code Ann. § 36-1-113(g)(1). Under Tennessee Code Annotated section 36-1-
102(1)(A), there are several alternative definitions of “abandonment.” See Tenn. Code
Ann. § 36-1-102(1)(A). Here, the relevant definition of abandonment is defined as follows:

       (i) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding, pleading, petition, or any amended petition to
       terminate the parental rights of the parent or parents . . . of the child who is
       the subject of the petition for termination of parental rights or adoption, that
       the parent or parents . . . either have failed to visit or have failed to support
       or have failed to make reasonable payments toward the support of the child[.]

Tenn. Code Ann. § 36-1-102(1)(A)(i). This statutory section also defines “failed to
support,” “failed to visit,” and “failed to make reasonable payments toward such child’s
support.” See Tenn. Code Ann. § 36-1-102(1)(D) and (E).

       In parental termination cases, Tennessee Code Annotated section 36-1-113(k)
provides that a “court shall enter an order that makes specific findings of fact and
conclusions of law . . . .” When considering the ground of abandonment, this Court has
held that “[s]imply stating that parent has ‘abandoned the child’ is insufficient.” In re S.S.-
G., No. M2015-00055-COA-R3-PT, 2015 WL 7259499, at *12 (Tenn. Ct. App. Nov. 16,
2015); see e.g., L.D.N. v. R.B.W., No. E2005-02057-COA-R3-PT, 2006 WL 369275, at *4
(Tenn. Ct. App. Feb. 17, 2006); In re Adoption of T.L.H., No. M2008-01408-COA-R3-PT,
2009 WL 152475 (Tenn. Ct. App. Jan. 21, 2009) (holding that the trial court’s finding that
“the abandonment of the minor child . . . was willful” was not sufficient to establish
“whether [the trial court] found abandonment based on failure to visit, failure to support,
or both.”). “[A] recitation in a final order that a parent has ‘abandoned the child’ is a
conclusion of law, not a finding of fact.” Id. (quoting In re K.N.R., No. M2003-01301-
COA-R3-PT, 2003 WL 22999427, at *4 (Tenn. Ct. App. Dec. 23, 2003). As such, “[a]
parental termination order must set forth the findings of fact that underlie the conclusions
of law.” Id. (citing In re Adoption T.L.H., 2009 WL 152475, at *5 (citation omitted)).
Aunt and Uncle noted that Mother does not appeal the sufficiency of the chancery court’s
findings of fact and conclusions of law. However, we still consider this matter in parental
termination cases because a “trial court’s failure to comply with [Tennessee Code
Annotated section] 36-1-113(k) affects more than the standard of appellate review. It
affects the viability of the appeal.” In re Zoey L., No. E2019-01702-COA-R3-PT, 2020
WL 2950549, at *2 (Tenn. Ct. App. June 3, 2020) (citing In re G.N.S., No. W2006-01437-
COA-R3-PT, 2006 WL 3626322, at *6 (Tenn. Ct. App. Dec. 13, 2006) (citation omitted)).

      The chancery court made very few findings of fact relevant to the ground of
abandonment and failed to make a specific finding as to whether Mother’s failure to visit
                                         -6-
or failure to support occurred in the applicable four-month period preceding the filing of
the petition. See Tenn. Code Ann. § 36-1-102(1)(A)(i). The final order also failed to cite
any specific statutory section for any ground for termination and then created ambiguity
by referring to the failure to “manifest an ability and willingness to parent the child.” The
findings of fact did state that Aunt and Uncle had established the ground of abandonment
by clear and convincing evidence. However, we have “decline[d] to conclude that mere
legal conclusions fulfill the trial court’s obligations or are sufficient to satisfy the directive
of Tennessee Code Annotated Section 36-1-113(k).” In re Navada N., 498 S.W.3d 579,
594 (Tenn. Ct. App. 2016).

        This Court has held that “proceedings to terminate parental rights require
individualized decision making” due to “the gravity of their consequences.” In re Audrey
S., 182 S.W.3d at 861 (citing In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999)).
Furthermore, Tennessee Code Annotated section 36-1-113(k) “explicitly requires courts
terminating parental rights to ‘enter an order which makes specific findings of fact and
conclusions of law’ whether they have been requested to do so or not.” Id. (citing In re
S.M., 149 S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re M.J.B., 140 S.W.3d 643, 653-54
(Tenn. Ct. App. 2004)). “These specific findings of fact and conclusions of law facilitate
appellate review and promote just and speedy resolution of appeals.” Id. As such, “[w]hen
a lower court has failed to comply with Tenn. Code Ann. § 36-1-113(k), the appellate courts
must remand the case with directions to prepare the required findings of fact and
conclusions of law.” Id. (citing In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re
K.N.R., No. M2003-01301-COA-R3-PT, 2003 WL 22999427, at *5 (Tenn. Ct. App. Dec.
23, 2003) (No Tenn. R. App. P. 11 application filed)). “The importance of this rule is well
established” and “[a] trial court’s noncompliance with this rule ‘fatally undermines the
validity of a termination order.’” In re K.J.G., No. E2015-00087-COA-R3-PT, 2016 WL
1203800, at *3 (Tenn. Ct. App. Mar. 28, 2016) (quoting In re S.M., 149 S.W.3d at 639
(citations omitted)). This rule “applies with equal force to the best interest component.”
Id. (quoting In re B.L.R., No. W2004-02636-COA-R3-PT, 2005, WL 1842502, at *15
(Tenn. Ct. App. Aug. 4, 2005)). “[A] finding on each factor is not required.” In re Kaylene
J., No. E2019-02122-COA-R3-PT, 2021 WL 2135954, at *18 (Tenn. Ct. App. May 26,
2021); see In re Matthew T., M2015-00486-COA-R3-PT, 2016 WL 1621076, at *16 (Tenn.
Ct. App. April 20, 2016) (citing In re Dominique L.H., 393 S.W.3d 710, 719 (Tenn. Ct.
App. 2012)). However, a court “must consider all of the statutory factors, as well as any
other relevant proof any party offers.” In re Gabriella D., 531 S.W.3d 662, 682 (Tenn.
2017).

       We also note that “[i]t is not the role of this Court to parse the record in search of
clear and convincing evidence to support [a petitioner’s] case or to make factual findings
where the trial court fails to do so.” In re Navada N., 498 S.W.3d at 594; see also State v.
McBee, No. M2003-01326-COA-R3-PT, 2004 239759, at *6 (Tenn. Ct. App. Feb. 9,2004)
(noting that when a trial court fails to make findings of fact on an issue “we cannot simply
review the record de novo and determine for ourselves where the preponderance of the
                                             -7-
evidence lies”). In the case at bar, the findings of fact and conclusions of law are
inadequate for facilitation of appellate review, and thus our review is hampered. “[T]he
order does not comply with the applicable law and the high burden that is before the court
in deciding to terminate a parent’s rights.” In re Atrivium K., No. M2017-01046-COA-R3-
PT, 2018 4037414, at *3 (Tenn. Ct. App. Aug. 23, 2018). Therefore, “we must remand the
case for the preparation of appropriate written findings of fact and conclusions of law.” In
re Adoption of Muir, No. M2002-02963-COA-R3-CV, 2003 WL 22794524, at *3 (Tenn.
Ct. App. Nov. 23, 2003) (citing In re D.L.B., 118 S.W.3d 360, 367-68 (Tenn. 2003)).

       “Although enforcement of this rule ‘will unfortunately prolong the uncertainty for
the child and parties . . . the termination statute and the constitutional implications require
remand.’” In re K.J.G., 2016 WL 1203800, at *3 (citing In re Kadean T., No. M2013-
02684-COA-R3-PT, 2014 WL 5511984, at *11 (Tenn. Ct. App. Oct. 31, 2014) (citation
omitted)). Accordingly, we are left with no choice but to vacate the chancery court’s final
order entered on December 10, 2021, and remand the case to the court for preparation of
the findings of facts and conclusions of law required by Tennessee Code Annotated section
36-1-113(k).

                                    V.     CONCLUSION

        For the aforementioned reasons, we vacate the decision of the chancery court and
remand for further proceedings consistent with this opinion. Costs of this appeal are taxed
to the appellant, Summer C. K., for which execution may issue if necessary.



                                                   _________________________________
                                                   CARMA DENNIS MCGEE, JUDGE




                                             -8-